 In the Matter of NORTH CAROLINASHIPBUILDINGCOMPANYandIN-DUSTRIALUNION OF MARINEAND SHIPBUILDINGWORTRS OF AMERICA,CIOCase No. R-5455.Decided July 12,1943Messrs. Keith W. BlinnandGeorge L. Weasler,for the Board.Mr. Harriss Newman,of Wilmington, N. C., for the Company.Mr. M. H. Goldstein,of Philadelphia, Pa., for the C. I. O.Mr. Joseph A. Padway,ofWashington, D. C.,Mr. W. J. Rowe,ofWilmington, N. C., andMr. Charles E. Henry,of Washington, D. C.,for the A. F. L.Mr. Alton A. Lennon,ofWilmington, N. C., for the U. S. A.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Industrial Union of Marineand Shipbuilding Workers of America, CIO, herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of North Carolina Shipbuilding Com-pany,Wilmington, North Carolina, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before William F. Guffey, Jr., Trial Examiner.Saidhearing was held at Wilmington, North Carolina, on May 27, 1943.The Company, the C. I. 0., the Metal Trades Department of theAmerican Federation of Labor, herein called the A. F. L.,1 and theI The Metal TradesDepartmentfiled a motionto intervene,granted at the hearing, nam-ing itself and the following affiliatesof the AmericanFederation of Labor as those whichare authorized to representthe employees at the Company's Wilmington, North Carolina,shipbuilding yards:International Association of MachinistsInternational Brotherhood of ElectricalWorkersInternational Brotherhood of Boilermakers,Iron Shipbuilders,Welders and Helpersof AmericaInternationalUnion of OperatingEngineersInternational Association of Sheet Metal WorkersUnited Association of Journeymen Plumbersand Steamfitters of America and CanadaUnited Brotherhood of Carpentersand Joinersof America51 N: L.R. B., No. 55.251 252DECISIONS OF NATIONAL LABOR RELATION'S BOARDUnited Shipbuilders of America, Inc., herein called the U. S. A., ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNorth Carolina Shipbuilding Company is a North Carolina cor-poration having its principal place of business at Wilmington, NorthCarolina, where it is engaged in the construction of oceangoing andother cargo vessels, which are delivered to the United States Mari-time Commission to be used in interstate and foreign commerce.During the first 10 months of 1942, coal, lumber, other raw materials,and supplies, amounting in value to more than $1,000,000, werebought and shipped to the Company from points outside the Stateof North Carolina.The Company concedes that it is engaged in com-merce within the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americaisa labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Metal Trades Department is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.-United Shipbuilders of America, Inc., is an unaffiliated labor or-ganization,admitting to membership employees of the Company.III.THEQUESTIONCONCERNING REPRESENTATION,The C. I. 0., by letter lated December 21, 1942, notified the Com-pany that it claims toy represent a majority of the production andmaintenance employees at the Wilmington, North Carolina, yard, andrequested recognition as collective bargaining representative.TheInternational Brotherhood of Painters and DecoratorsInternational Hod Carriers,Building and Common LaborersInternational Brotherhood of Blacksmiths,Drop Forgers and Helpers of AmericaInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmericaInternational Federation of Technical Engineers,Architects and Draftsmen's UnionPublicity News Writers & Office Workers NORTH CAROLINA SHIPBUILDING COMPANY253Company replied by letter dated January 4, 1943, that because ofconflicting claims it was precluded from granting recognition.Statements of the Field Examiner and of attorneys for the Board,introduced in evidence, and of the Trial Examiner, read into therecord, at the hearing, indicate that the C. I. 0., the A. F. L., andthe U. S. A., each represents a substantial number of employees inthe unit which it claims to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of they Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. 0. seeks a unit composed of all. production and mainte-nance employees, including all material men, toolroom keepers andcheckers in the steelyard and erecting departments, but excluding allsupervisors of the rank of leadingman and above, all office and clericalemployees, all employees in the plant-protection and piece-workcounting departments, employees in the medical department exceptjanitors, employees in the time-study department, job training andwelding school employees except janitors and machinist, draftsmen,progressmen, employees in the production control and planning, blue-print and timekeeping departments, and all students.3 The Field Examiner reported that the C.I.O. submitted application cards, 95 percentof which were dated from July 1942 through May 1943, and that 78 percent of the cardssubmitted which covered employees in three representative departments of the Companyappeared to bear the genuine original signatures of persons whose names were on theCompany's pay roll of May 3, 1943,in these departments.By comparison of the cardssubmitted with the pay-roll list in these departments, it was estimated that the C. I. O.represents approximately 28 percent of the employees in the unit claimed by it to beappropriate.The attorneys for the Board reported that the C.IO. also submitted, cer-tain additional application cards, all dated within 30 days prior to May 26, 1943, whichindicate that it represents an additional 2.1 percent of such employees,or a total ofapproximately 30 percent in all.The attorneys for the Board further reported that the Metal Trades Department of theA F. L. submitted authorization cards, designating the A. F. L. and its affiliatedunions,most of such cards being dated within the last 6 months, which, when checked againstthe above-mentioned pay-roll list, indicat8 that the A.F. L. represents 4.7 percent of theemployees in the unit which it claims to be appropriate.The International Union of Operating Engineers,A. F. L, appeared and stated at thehearing that it desired to be represented in this proceeding by the Metal Trades Depart-ment.It was agreed by the parties that its showing in support of claim of representationmight be included with thatof the MetalTrades Department.The attorneys for theBoard reported that when the cards submitted by the International Union of OperatingEngineers were added to those previously submitted by the Metal Trades Department, itwas indicated,as a result,that the A.F. L. represents 4.9 percent of the employees in theunit claimed by it to be appropriate.The Trial Examiner stated that the U S A had submitted application cards, most ofthem dated in March, April,or May 1943, which,when compared with the Company's payroll of May 24, 1943, indicated that the U. S. A. represents between 1 and 2 percent ofthe employees in the unit claimed by it to be appropriate.By reason of the confidential nature of the information involved,all figures given in theforegoing statements were expressed only in the form of percentages.6 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe A. F. L. also seeks a general production and maintenanceunit, but seeks the inclusion within the .unit of foremen, quarter-men, leadingmen and other intermediate grades of supervisory em-ployees, and most of the clerical and technical employees, and wouldexclude secretaries, employees of the medical department, and em-.ployees in the categories of welding engineer in the administrativedepartment, manager in the deferment department, chief auditor,staff supervisor in the tabulating department, cost accountant inthe treasurer's office, staff supervisor in the war bond department,employment manager in the personnel department, chief, lieutenant,sergeant and assistant chief in the plant-protection department, time-study chief and assistant, and foreman in the transportationdeparment.The U. S. A. seeks a unit similar to that sought by the A. F. L.,but would include secretaries, cost accountants in the treasurer's office,orderlies and nurses in the medical department, and would excludesupervisors of the rank- of leadingman and above, and certain othersof the employees sought also to be excluded by the C. I. 0. TheCompany also seeks the exclusion of supervisors of the rank of lead-ingman and above.The other exclusions sought by the Company arenot as broad as those sought by the C. I. 0., and do not differ inprinciple, but only in detail, from the exclusions sought by theA. F. L. and U. S. A.The record shows that all employees of the rank of foreman, lead-ing assistant foreman, assistant'foreman, leading quarterman, quar-terman, and leadingman, spend their time exclusively in directingthe work of other employees, and that action taken by foremen fordiscipline or-promotion of subordinate employees is based exclusivelyupon information furnished by the employees under them down toand including the leadingmen.We find that all employees, of therank of leadingman and above are supervisory, and in accordancewith the established policy of the Board, we shall exclude them fromthe unit.3Employees in the administrative, comptrollers, auditing and book-keeping, tabulating, treasurer's bond, production control and planning,blueprint, purchasing, safety, welfare and service, deferment, per-sonnel, timekeeping, and job training departments work in offices sep-arate and apart from the production and maintenance employees.The piece-work counting and time-study departments also have sep-arate offices.All employees in these departments are paid on aweekly or salary basis, rather than at an hourly rate.We find that3 SeeMatter of Armstrong-Blum ManufacturingCompany, 44 N.L. R. B.566;Matterof Chase Brass& Copper Co.,Incorporated,43 N. L R. B 862;Matter ofNational Fire-works, Inc,33N. L. R. B. 1115.4 NORTH CAROLINA SHIPBUILDING COMPANY255they are clerical or technical employees whose interests are not suffi-ciently identified with those of the production and maintenance em-ployees to justify their inclusion in the unit, and we shall thereforeexclude them.For similar reasons we shall also exclude all mate-rial and tool checkers, storekeepers, draftsmen, chemists, clerks andstenographers in all the departments, and all employees of the clinicor medicar department except janitors.It appears that all watchmen, firemen, and gas testers in the plant-protection department have been sworn in as members of the CoastGuard Reserves. It is our established practice to exclude militarizedplant-protection employees from a production and maintenance unit,and we shall therefore exclude all plant-protection employees, includ-ing messengers and helpers.The Company maintains at its shipyard a school where studentsare taught welding, burning, chipping, riveting, and similar crafts,receiving pay during a 4 to 6 weeks period of schooling at` an hourlyrate.The record indicates that the Company regards these students aspermanent employees and retains them all on the pay roll in some ca-pacity at the completion of their schooling, regardless of whether theyexhibit aptitude at the particular job for which they receive training.In view of these circumstances we shall include all students in theunit.Other employees concerning whom question arose at the hearingare drivers in the transportation department, and master of the yardtug, in the rigging department.The record discloses that the masterof the yard tug is a supervisory employee having charge of a crewof men who operate the tug, and we shall exclude him from the unit.The drivers in the transportation department appear to be non-supervisory employees whose work brings them into association withthe rest of the production employees, and, no sufficient reason to thecontrary appearing, we shall include them in the unit.We find that all production and maintenance employees of theCompany at its Wilmington, North Carolina, shipyards, includingdrivers in the transportation department, students and apprentices,but excluding supervisors of the rank of leadingman and above, blue-print, timekeeping, job training, piece-work counting, time-study, andplant-protection employees, progressmen, draftsmen, chemists, ma-terial and tool checkers, storekeepers, medical department employeesexcept janitors, all other clerical and technical employees, and anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act. 256DECISIONS OF NATIONAL LABORRELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with North CarolinaShipbuilding Company, Wilmington, North Carolina, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by CIOIndustrial Union of Marine and Shipbuilding Workers of America,by AFL Metal Trades Council, or by United Shipbuilders of America,Incorporated, for the purpose of collective bargaining, or by none.4 The parties respectively requested that their names appear on the ballotas follows :CIO Industrial Union of Marine and Shipbuilding Workers of America ; AFL Metal TradesCouncil ; and United Shipbuilders of America, Incorporated.The requests are herebygranted.